DETAILED ACTION

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
Claims 4, 19, 21-23, 26-29 and 35-36 have been amended.
Claims 2, 9-15, 17-18, 20, 24 and 25 have been cancelled.
Claims 37-38 have been added.
Claims 3-8, 16, 19, 21-23 and 26-38 are currently pending and have been examined.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 28-36 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments. However new grounds of rejection are presented below as necessitated by amendments.
The rejection of claims 3-8, 16, 19, 21-23 and 26-36 under 35 USC § 101 is maintained. Please see the Response to Arguments.
	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8, 16, 19, 21-23 and 26-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 16, 19, 21-23 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the health score”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-8, 16, 19, 21-23 and 26-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 3-8, 16, 19, 21-23 and 26-36 falls within statutory class of a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claim 4:
at a first moment: collecting diagnostic data from at least one control module of the vehicle; 
wherein the at least one control module comprises a powertrain control module and;
storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment; at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; automatically determining, using processing capabilities of an electronic system, health of the vehicle based on the stored first moment data and the stored second moment data, wherein the determined health comprises a health score that is determined based on the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is defined to be inversely proportional to the difference between the first status data and the second status data; and
using the determined health score of the vehicle to facilitate, using the processing capabilities of the electronic system,  at least one of: maintenance of the vehicle; or transfer of the ownership of the vehicle.
Claim 26:
at a first moment: collecting diagnostic data from at least one control module of the vehicle; 
wherein the at least one control module comprises a powertrain control module; and storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment; at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; automatically determining based on the stored first moment data and the stored second moment data, using processing capabilities of an electronic system, a difference between the first status data and the second status data, and using the type of the new repair need event and the determined difference between the first status data and the second status data   to facilitate, using the processing capabilities of the electronic system,  at least one of: maintenance of the vehicle; valuation of the vehicle or transfer of the ownership of the vehicle.
Claim 28:
at a first moment: collecting diagnostic data from at least one control module of the vehicle; 
wherein the at least one control module comprises a powertrain control module or an engine control unit; and storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or timestamp data at the first moment; at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or timestamp data at the second moment; automatically determining, using processing capabilities of an electronic system, health of the vehicle based on  the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is inversely proportional to the difference between the first status data and the second status data; and
and 
using the determined health score of the vehicle to enable, using the processing capabilities of the electronic system,  at least one of: maintenance of the vehicle; vehicle suggestion; valuation of the vehicle or transfer of the ownership of the vehicle.

Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mathematical Concepts including mathematical relationships and calculations and Certain Methods of Organizing Human Activity commercial or legal interactions (including agreements in the form of Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 3, 5-8, 16, 19, 21-23, 27 and 29-38 do not cure the above stated deficiencies, and in particular, the dependent 
Response to Arguments
Applicant's arguments filed on May 12, 2021 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection of claims 3-8, 16, 19, 21-23 and 26-36. Examiner respectfully disagrees. Regarding the amended claims, the current 101 rejection is applied to these claims. In terms of the 2019 Patent Eligibility Guidance (2019 PEG), all claims fall into at least one statutory class. The claims incorporate the abstract ideas of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) the claims describe that based on the vehicle health score, the vehicle need maintenance or can be transferred (sale) or can be sell (future monetary value) or the user needs a new car (i.e., suggestion/recommendation); therefore, we answer "yes" to Prong 1 of Step 2A and move onto 
With regard to the 35 U.S.C. 103 rejections. Applicant argues that (1) “nowhere does Rybak show or suggest storing odometer or time data when the break down was actually detected and storing odometer or time data when the break down was actually resolved, let alone determining a difference between such stored data along with the type of the break down to facilitate maintenance of vehicle or transfer of ownership of the vehicle” (page 17).
 In response to Applicant’s argument (1). Examiner respectfully disagrees. As explained above, the claims were examined as best understood. Rybak teaches the collection of diagnostic data to determine a health score in ¶ 0169: The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” As explained below Tripathi and Rybak collect diagnostic data and store historical data (i.e., previous maintenance) to determine the health of a vehicle. Further, Rybak teaches in ¶ 0052: “it should also be understood that the vehicle operation data also may include information that enables (for example based on invoking the analytics engine 72 the prediction if certain break downs are likely to occur, and avoidance measures including preventive repairs or part replacements may be recommended. This may take the form of .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 19, 21-23, 26-27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2) further in view of Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak”.
Claim 3:
Tripathi as shown discloses the following limitations:
wherein the diagnostic data comprises data indicative of past operation of the vehicle (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also figure 2);
Claim 4:
	Tripathi as shown discloses a method for managing a vehicle, the method comprising: 
at a first moment: collecting diagnostic data from at least one control module of the vehicle  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.”);
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing a powertrain control module as shown does:
wherein the at least one control module comprises a powertrain control module (¶ 0040: “Non-limiting example sensor interface modules 66 include powertrain control, climate control, body control, and/or the like.”);
8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the at least one control module comprises a powertrain control module into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi teaches in col. 4, lines 5-8: “The vehicle analyzer will also translate any specific fault codes stored in the onboard computer system to useable information for the user in order to diagnose and repair the vehicle.” Tripathi in view of Yi is silent with regard to the following limitations. However 
Tripathi as explained above determined the health of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment (¶ 0158: “The mileage and Diagnostic Trouble Code information can be used to generate notifications to the vehicle customer relaying that service is required.” See also ¶ 0016: “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle”)
at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; (¶ 0169: “The rules engine facilitates matching of vehicle maintenance profiles against previous services completed” i.e., the repair resolution event data), “proximity to maintenance thresholds based on actual odometer value”);
automatically determining, using processing capabilities of an electronic system, health of the vehicle based on the stored first moment data and the stored moment data, wherein the determined health comprises a health score that is determined based on the type of the new repair need event and a difference between the first status data and the second status data, and wherein the health score is defined to be inversely proportional to the difference between the first status data and the second status data (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also 
 ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time 
In addition, Tripathi teaches:
and using the determined health score of the vehicle to facilitate, using the processing capabilities of the electronic systems, at least one of: maintenance of the vehicle; or transfer of the ownership of the vehicle (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase.”);
Claim 19:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the health score that is further determined based on the following  additional types of data of the collected diagnostic data at the fist moment data indicative of habits of vehicle operation; and data indicative of environmental weather during vehicle operation (¶ 0169: The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs.” See also ¶ 0013: “the current vehicle operation data includes one or more of (a) current odometer information, (b) current engine performance information, (c) current fuel consumption information, and (d) current performance of vehicle sub-systems including engine emission systems, clif the inventionmate systems, or electrical systems.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the health score that is further determined based on the following  additional types of data of the collected diagnostic data at the first moment: data indicative of habits 
Claim 21:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the new repair need event is one of an untreated maintenance event or an untreated collision event (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., untreated maintenance event, “their performance may decrease below levels that are safe”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the new repair need event is one of an untreated maintenance event or an untreated collision event into similar systems. Further, as noted by Rybak “apply one or more 
Claim 22:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the difference between the first status and the second status data comprises a duration of time between the  time data at the first moment and the time data at the second moment (¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the 
Claim 23:
Tripathi as explained above determined the health of the vehicle. Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
wherein the difference between the first status data and the second status data comprises distance between odometer data of the vehicle at the first moment and the odometer data of the vehicle at the second moment (¶ 0052: “Accurate odometer information is also important to manage recall efficiently and therefore profitably. […] This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks their performance may decrease below levels that are safe.” See also ¶ 0169: “matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts.”);
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed  (Rybak, ¶ 0016).
Claim 26:
	Tripathi as shown discloses a method for managing a vehicle, the method comprising: 
at a first moment; collecting diagnostic data from at least one control module of the vehicle  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.”);
Tripathi teaches in col. 4, lines 51-55: “a system 10 for detecting abnormal engine behavior of a vehicle 8 based on historical information is provided including a vehicle analyzer, such as an OBD scan tool hardware device 12”. Tripathi is silent with regard to the following limitations. However Yi in an analogous art of vehicle management for the purpose of providing a powertrain control module as shown does:
wherein the at least one control module comprises a powertrain control module (¶ 0040: “Non-limiting example sensor interface modules 66 include powertrain control, climate control, body control, and/or the like.”);
Both Tripathi and Yi20 teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the at least one control module comprises a powertrain control module into similar systems. Further, as noted by Yi “[o]nce a connection is made, the sensor(s) 114 transmits an alert signal (see reference numeral 908) notifying the telematics unit 14 (e.g., processor 36) of a potential danger related to a utility or other condition (e.g., radiation) with which the sensor(s) 114 is associated.” (Yi, ¶ 0109).
Tripathi as explained above collect diagnostic data  of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi in view of Yi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment (¶ 0158: “The mileage and Diagnostic Trouble Code information can be used to generate notifications to the vehicle customer relaying that service is required.” See also ¶ 0016: “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle”)
at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the second moment; (¶ 0169: “The rules engine facilitates matching of vehicle maintenance profiles against previous services completed” i.e., the repair resolution event data), “proximity to maintenance thresholds based on actual odometer value”);
automatically determining based on the stored first moment data and the stored moment data, using processing capabilities of an electronic system, a difference between the first status data and the second status data; and using the type of the new repair need event and the determined difference between the first status data and the second status data (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs..” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: “vehicle operation data is extracted from an internal automotive network.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Rybak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rybak to the teaching of Tripathi in view of Yi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or time data at the first moment; at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or time data at the 
In addition, Tripathi teaches:
to facilitate, using the processing capabilities of the electronic systems, at least one of: maintenance of the vehicle; valuation of the vehicle; or transfer of the ownership of the vehicle (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase.”);
Claim 27:
The limitations of claim 27 encompass substantially the same scope as claim 23. Accordingly, those similar limitations are rejected in substantially the same manner as claim 23, as described above. 
Claim 38:
The limitations of claim 38 encompass substantially the same scope as claim 22. Accordingly, those similar limitations are rejected in substantially the same manner as claim 22, as described above. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 4, further in view of Swinson et al., (US 8,645,193 B1) hereinafter “Swinson”.
Claim 5:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing a current monetary value of the vehicle as shown does:
further comprising automatically calculating, using the processing capabilities of the electronic system, a current monetary value of the vehicle based on the health score (Figure 8, see also col. 4, lines 2-7: “The user can then be presented with a display pertinent to the provided information utilizing the aggregated data set or associated determined pricing data where the user can make a variety of determinations such as a trade-in price, a list price, an expected sale price or range of sale prices or an expected time to sale.” See also col. 10, lines 1-3: “Depreciation Function may be defined as a mathematical/statistical formula that will output a current value of the vehicle, given age, mileage, condition”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi 
Claim 6:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing a current monetary value of the vehicle as shown does:
further comprising automatically calculating, using the processing capabilities of the electronic system, a current monetary value of the vehicle based on the health score (Figure 8, see also col. 4, lines 2-7: “The user can then be presented with a display pertinent to the provided information utilizing the aggregated data set or associated determined pricing data where the user can make a variety of determinations such as a trade-in price, a list price, an expected sale price or range of sale prices or an expected time to sale.” See also col. 10, lines 1-3: “Depreciation Function may be defined as a mathematical/statistical formula that will output a current value of the vehicle, given age, mileage, condition”);
sales history for vehicles of a same type as the vehicle; and (Figure 8, see also col. 7, lines 64-67 to col. 8, line 1: “(a) Used vehicle sale transactions: this dataset comprises the individual historical sales transactions, which includes the core information about the sale including the vehicle year, make, model, trim, identification, region, sale price, mileage, condition, options, etc.”);
an offered sale price for currently available vehicles of the same type as the vehicle (Figure 8, see also col. 8, lines 1-5: (b) Used vehicle listing data: this dataset captures the historical as well as current listings available in the market, which includes vehicle year, make, model, trim, identification, region, listing price, mileage, condition, etc.; ”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising automatically calculating, using the processing capabilities of the electronic system, a current monetary value of the vehicle based on the health score; sales history for vehicles of the same type as the vehicle; and the offered sale price for currently available vehicles of the same type as the vehicle into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Claim 7:
Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises only the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of a location of the vehicle (Figure 8, see also col. 15, lines 19-23: “At step 928, the system may determine if there are sufficient transactions for a given YMM (year, make, model) within a particular distance of the zip code For example, in some embodiments, a base of 100 miles of each zip code are used.” col. 9, lines 54-65: “the bin is the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Exemplary bins are shown in FIG. 4. In the example illustrated, the bin is defined in terms of Year, Make, Model, and ZIP Code. In some embodiments, ZIP Code refers to a center of a geographic region (e.g., on the order of tens or hundreds of miles). The actual region could be larger than a single ZIP code. In the example illustrated, Bin 1 thus comprises Year 2009, Make Honda, Model Civic, and ZIP Code 90401. Bin 2 comprises Year 2005, Make Toyota, Model Camry, and ZIP Code 78701.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises only the offered sale price for vehicles of the same type as the vehicle that are currently available 
Claim 8:
Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises: the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of a location of the vehicle; and the offered sale price for vehicles of the same type as the vehicle that are currently available everywhere (Figure 8, see also col. 9, lines 54-65: “the bin is the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Exemplary bins are shown in FIG. 4. In the example illustrated, the bin is defined in terms of Year, Make, Model, and ZIP Code. In some embodiments, ZIP Code refers to a center of a geographic region (e.g., on the order of tens or hundreds of miles). The actual region could be larger than a single ZIP code. In the example illustrated, Bin 1 thus comprises Year 2009, Make Honda, Model Civic, and ZIP Code 90401. Bin 2 comprises Year 2005, Make Toyota, Model Camry, and ZIP Code 78701.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al., (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 4, further in view of Swinson et al., (US 8,645,193 B1) hereinafter “Swinson” and Hirtenstein et al., (US 8,005,759 B2) hereinafter “Hirtenstein”.
Claim 16:
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing an offer for sale of the vehicle as shown does:
further comprising presenting, using a user interface output component of the electronic system, an offer for sale of the vehicle (Figure 8 and col. 3, lines 61-66: “actual sales transaction data may be obtained from a variety of sources. This historical transaction data may be aggregated into data sets and the data sets processed to determine desired pricing data, where this determined pricing data may 
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Yi and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as presenting, using a user interface output component of the electronic system, an offer for sale of the vehicle into similar systems. Further, as noted by Swinson “The user can then be presented with an interface pertinent to the vehicle configuration utilizing the aggregated data set or the associated determined data where the user can make a variety of determinations.” (Swinson, Abstract).
Tripathi in view of Yi and Rybak as explained above determined the health score of the vehicle. Swinson describe an offer for sale of the vehicle in Figure 8. Tripathi in view of Yi, Rybak and Swinson is silent with regard to the following limitations. However Hirtenstein in an analogous art of vehicle management for the purpose of providing the health score as shown does:
wherein [the offer] includes the health score (Figure 6, see also Abstract “a score generator system that generates an automated vehicle specific valuation of a used car based on the physical and historical attributes of that vehicle.” And col. 35, lines 27-29: “ Additional elements may include actual wholesale or retail prices, or the actual “popularity” of the vehicle make/model/year combination”);
.” Hirtenstein teaches in the col. 9, lines 37-39:  “The numerical score, on the other hand, may provide a more accurate way to compare multiple cars that a purchaser is considering.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Hirtenstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hirtenstein to the teaching of Tripathi in view of Yi, Rybak and Swinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as presenting, using a user interface output component of the electronic system, an offer for sale of the vehicle into similar systems. Further, as noted by Hirtenstein “the vehicle scoring method is specifically tailored to pre-owned vehicles and includes attributes relating to the vehicle's history.” (Hirtenstein, col. 2, lines 37-38).
Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2) and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak”.
Claim 28:
	Tripathi as shown discloses a method for managing a vehicle, the method comprising: 
at a first moment: collecting diagnostic data from at least one control module of the vehicle  (col. 2, lines 10-14: “a communication device and an interface to an engine control module and retrieving engine parameters through the interface during a driving experience and uploading the engine parameters to the database using the communication device.” See also lines 61-63: “The communication device may include browser software and the interface may include an onboard diagnostic interface.”);
wherein the at least one control module comprises a powertrain control module or an engine control unit (Abstract: “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module.”);
Tripathi as explained above determined the health of the vehicle considering “The historical data may be based on engine parameters retrieved previously from the vehicle to be diagnosed.” (col. 2, lines 52-54) see also col. 4, lines 20-22: “The historical parameters also serve as a reference for the effectiveness of the repair on a broad range of parameters.” Tripathi is silent with regard to the following limitations. However Rybak in an analogous art of vehicle management for the purpose of providing a health score as shown does:
storing first moment data comprising: first repair need event data indicative of a type of a new repair need event identified by the collected diagnostic data; and first status data indicative of at least one of the following: odometer data of the vehicle at the first moment; or timestamp data at the first moment (¶ 0158: “The mileage and Diagnostic Trouble Code information can be used to generate notifications to the vehicle customer relaying that service is required.” See also ¶ 0016: “apply one or more business rules to determine whether, based on the current odometer information, there is a current service or recall requirement for the vehicle”)
at a second moment after the first moment: accessing repair resolution event data indicative of a repair resolution event for the new repair need event; and storing second moment data comprising: the repair resolution event data; and second status data indicative of at least one of the following: odometer data of the vehicle at the second moment; or timestamp data at the second moment; (¶ 0169: “The rules engine facilitates matching of vehicle maintenance profiles against previous services completed” i.e., the repair resolution event data), “proximity to maintenance thresholds based on actual odometer value”);
automatically determining, using processing capabilities of an electronic system, a health score of the vehicle based on the type of the new repair need event and a difference between the first status data and the second status data, wherein the health score is inversely proportional to the difference between the first status data and the second status data (¶ 0169: The rules engine facilitates matching of vehicle maintenance profiles against previous services completed, proximity to maintenance thresholds based on actual odometer value, as well as vehicle model specific and operating environment specific facts. The rules engine also facilitates the calculation of a “health” score using various maintenance, warranty, lease terms, environmental facts but does not exclude other inputs..” See also ¶ 0036: “The vehicle operation data may consist of for example real time or near real time odometer information, or vehicle performance data including engine performance data (based on a number of different possible performance parameters). In essence, the data harvesting devices 62 are operable to extract the same or substantially the same information that a vehicle diagnostic system is operable to extract.” See also ¶ 0115: “the data harvesting unit it best understood as a sensor unit that is configured to gather operational/maintenance information of a vehicle via a data port, process the information and communicate it regularly via wireless communication to a remote server (64).” See also 
 ¶ 0052: “This may take the form of customized messaging such as “Your breaks appear to be performing at around 65%. If these are not repaired in the next two weeks” i.e., a length of an untreated repair event, “their performance may decrease below levels that are safe.”); 
Both Tripathi and Rybak teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Rybak teaches in the Abstract: 
In addition, Tripathi teaches:
and using the automatically determined health score of the vehicle to enable, using the processing capabilities of the electronic systems, at least one of: maintenance of the vehicle; vehicle suggestion; valuation of the vehicle; or transfer of the ownership of the vehicle (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the 
Claim 35:
	Tripathi as shown discloses a method for managing a vehicle, the method comprising: 
wherein the using the automatically determined health score of the vehicle comprises using the determined health score of the vehicle to enable, using the processing capabilities of the electronic system, vehicle suggestion (col. 4, lines 11-18: “tracking and monitoring a vehicle's health based on historical statistical information, rather than only instantaneously accessing the vast diagnostic information available on vehicles. As a result, vehicle maintenance and diagnosis can be simplified such that the consumer has a tool that permits him or her to know when something has failed or is about to fail by comparing an individual vehicle's diagnostic information with the comparable data of the same vehicle fleet.” See also col, 5, lines 50-53: “The vehicle analyzer may further have the ability to connect to a global network, such as the Internet or Intranet, to exchange data and information for the purpose of vehicle maintenance, diagnosis or purchase”); 
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2) and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 28 above further in view of Kator et al., (US 9,053,589 B1) hereinafter “Kator”.



Claim 29:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of predicting a future monetary value as shown does:
wherein the using the automatically determined health score of the vehicle comprises automatically predicting at a current moment in time after the second moment, using the processing capabilities of the electronic system, based on the automatically determined health score (col. 2, lines 9-12: “a tool to use the vehicle score and predictions to compare vehicle valuations and loan values, providing a user with a way to better understand the timing to optimize the sale or trade-in of a vehicle”, see also col. 2, lines 23-24: “Certain repairs or modifications also may allow a vehicle's score to increase” and col. 6, lines 20-23: “a user may be able to receive feedback for how the score would be affected if an additional 20,000 miles are driven, an accident occurs, and/or a particular repair is made.”); 
a plurality of future monetary values of the vehicle, one for each one of a plurality of future moments in time, wherein an amount of time between the current moment in time and a first future moment in time of the plurality of future moments in time is less than the amount of time between the current moment in time and a second future moment in time of the plurality of future moments in time (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, for example, a car may start at a high or perfect score and the predictor may indicate that it will sharply decline for the first few months off the line. Next the 
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user..” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the using the automatically determined health score of the vehicle comprises automatically predicting at a current moment in time after the second moment, using the processing capabilities of the electronic system, based on the automatically determined health score, a plurality of future monetary values of the vehicle, one for each one of a plurality of future moments in time, wherein the amount of time between the current moment in time and a first future moment in time of the plurality of future moments in time is less than an amount of time between the current moment in time and a second future moment in time of the plurality of future moments in time into similar systems. Further, as noted by Kator “a system is provided that allows a user to 
Claim 30:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
collecting financial data about a current financing condition of the vehicle (col. 13, lines 4-14: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use.”);
and automatically determining, using the processing capabilities of the electronic system, that the first future moment in time of the plurality of future moments is the best  time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, for example, a car may start at a high or perfect score and the predictor may indicate that it will sharply decline for the first few months off the line. Next the decline may taper off for four years, followed by another sharp decline. While this may not signal 
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle; and automatically determining, using the processing capabilities of the electronic system, that the first future moment in time of the plurality of future moments is the best time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).


Claim 31:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing a current monetary value of the vehicle as shown does:
 collecting financial data about a current financing condition of the vehicle and determining, using the processing capabilities of the electronic system, at least one re-financing option based on the collected financial data and the predicted plurality of future monetary values (col. 13, lines 4-14 and 26-29: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use. […] the estimates of the vehicle's future value may be used in conjunction with the financing terms of the vehicle in order to facilitate a lease buy-out decision.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Rybak would have yielded predictable results because the 
Claim 32:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
collecting financial data about a current financing condition of the vehicle (col. 13, lines 4-14: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use.”);
and automatically determining, using the processing capabilities of the electronic system, that the current moment in time is a good time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle 
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle; and automatically determining, using the processing capabilities of the electronic system, that it the current moment in time is a good time to sell the vehicle based on the collected financial data and the plurality of predicted future monetary values into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak” and Kator et al., (US 9,053,589 B1) hereinafter “Kator” as applied to claim 29 above further in view of Swinson et al., (US 8,645,193 B1) hereinafter “Swinson”.
Claim 33:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
collecting financial data about a current financing condition of the vehicle (col. 13, lines 4-14: “a valuation or finance module 362. This module can be used to help a user predict how changes in a vehicle score will affect their resale price, trade-in value, loan values, and the like. In an embodiment, if a user wishes to utilize financing features, a user will input information on the financing or loan terms associated with the vehicle being monitored. For example, the web server 358 may provide a form for a user to complete on his or her system 256 and submit. This information may then be stored in finance module 362 for analysis and future use.”);
and automatically determining, using the processing capabilities of the electronic system,  a good time to sell the vehicle based on: the collected financial data; the plurality of predicted future monetary value (col. 2, lines 25-40: “a user-accessible tool to compare a vehicle score, vehicle valuations, and loan values. For example, a vehicle owner may review a report of their vehicle's current score and estimated decline in that score over time. The tool may calculate predicted vehicle valuations as a trade-in or at retail with respect to the estimated scores. The owner can then determine when the best time to trade-in the vehicle might be, such as before a period of use that is likely to result in a precipitous drop in the vehicle's value. Specifically, 
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view of Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as collecting financial data about a current financing condition of the vehicle and automatically determining, using the processing capabilities of the electronic system, a good time to sell the vehicle based on: the collected financial data; the plurality of predicted future monetary value into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score throughout the lifetime of the vehicle. The system can provide a graphical view of the history of the vehicle and changes in a vehicle score.” (Kator, col. 1, lines 50-53).

sales history for vehicles of a same type as the vehicle; and an offered sale price for currently available vehicles of the same type as the vehicle (Figure 8, see also col. 2, lines 36-39: “Days to sell; etc. The days-to-sell factor may be utilized to capture the market attribute that for a given used car the expected price varies depending on how soon the owner wants to sell their vehicle.” see also col. 8, lines 1-5: (b) Used vehicle listing data: this dataset captures the historical as well as current listings available in the market, which includes vehicle year, make, model, trim, identification, region, listing price, mileage, condition, etc.” and col. 7, lines 64-67 to col. 8, line 1: “(a) Used vehicle sale transactions: this dataset comprises the individual historical sales transactions, which includes the core information about the sale including the vehicle year, make, model, trim, identification, region, sale price, mileage, condition, options, etc.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a particular configuration of a vehicle.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Swinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Swinson to the teaching of Tripathi in view of Rybak and Kator would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as sales history for vehicles of the same type as the vehicle; and the offered sale price for currently available 
Claim 34:
Tripathi in view of Rybak and Kator is silent with regard to the following limitations. However Swinson in an analogous art of vehicle management for the purpose of providing the following limitations as shown does:
wherein the offered sale price for currently available vehicles of the same type as the vehicle comprises only the offered sale price for vehicles of the same type as the vehicle that are currently available within a particular distance of a location of the vehicle (Figure 8, see also col. 15, lines 19-23: “At step 928, the system may determine if there are sufficient transactions for a given YMM (year, make, model) within a particular distance of the zip code For example, in some embodiments, a base of 100 miles of each zip code are used.” col. 9, lines 54-65: “the bin is the group of vehicles in the historical transactions that are of the same make, model, body type, same year (or generation), similar time frame, or similar geography. Exemplary bins are shown in FIG. 4. In the example illustrated, the bin is defined in terms of Year, Make, Model, and ZIP Code. In some embodiments, ZIP Code refers to a center of a geographic region (e.g., on the order of tens or hundreds of miles). The actual region could be larger than a single ZIP code. In the example illustrated, Bin 1 thus comprises Year 2009, Make Honda, Model Civic, and ZIP Code 90401. Bin 2 comprises Year 2005, Make Toyota, Model Camry, and ZIP Code 78701.”);
Both Tripathi and Swinson teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Swinson teaches in the Abstract “Historical transaction data for used vehicles may be obtained and processed to determine pricing data, where this determined pricing data may be associated with a .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2)and Rybak et al.,  (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 35 above further in view of Warren et al., (US 2006/0253307 A1) hereinafter “Warren” and Miles et al., (US 2016/0198306 A1) hereinafter “Miles”.
Claim 36:
Tripathi in view of Rybak as explained above determined the health score of the vehicle. Tripathi in view of Rybak is silent with regard to the following limitations. However Warren in an analogous art of vehicle management for the purpose of providing a driver score as shown does:
wherein: the health score comprises a driver score associated with historical operation of the vehicle by a particular user (Abstract: “monitoring vehicle operation and using the collected data to calculate a driver score. […]  The collection of data such as the times the vehicle is operated, the locations the vehicle is operated and the speeds or other characteristics of how the vehicle is operated can all be used to calculate the driver score.”);
.” Warren teaches in ¶ 0044: “Other uses for the driver score may include, but are not limited to State tax credits, purchase price discounts or rebates for automobiles, discounts for extended warranties, discounts for vehicle registration, access to High Occupancy Vehicle (HOV) lanes or the like.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Warren would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Warren to the teaching of Tripathi in view of Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein: the health score comprises a driver score associated with operation of the vehicle by a particular user into similar systems. Further, as noted by Warren “Other uses for the driver score may include, but are not limited to State tax credits, purchase price discounts or rebates for automobiles, discounts for extended warranties, discounts for vehicle registration, access to High Occupancy Vehicle (HOV) lanes or the like.” (Warren, ¶ 0044).
As explained above, Warren teaches the driver score and that the driver score can be used to provide purchase price discounts or rebates for automobiles. Tripathi in view of Rybak and Warren is silent with regard to the following limitations. However Miles in an analogous art of vehicle management for the purpose of providing suggesting a type of vehicle based on the driver score as shown does:
and the using the automatically determined health score of the vehicle comprises: determining, using the processing capabilities of the electronic system, a type of vehicle that fulfills needs of the particular user based on the driver score of the determined health score; and presenting a suggestion based on the determined type (¶ 0119: “mobile device 10 may execute or run a driving performance application that 44 may determine a particular driver has one or more driving tendencies or frequent behaviors (e.g., frequent hard stops, no hard cornering, gentle acceleration, etc.). Based on the analysis of the driver's driving performance data” i.e., the need of the user, “driving performance app 44 may recommend a certain make/model of vehicle, one or more safety features, a certain brand and/or rating of vehicle equipment, etc.”); 
Both Tripathi and Miles teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Miles in the Abstract:  “providing vehicle or equipment suggestions may include providing a driving performance application.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Miles would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miles to the teaching of Tripathi in view of Rybak and Warren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining, using the processing capabilities of the electronic system, a type of vehicle that fulfills the needs of the user based on the driver score; and presenting suggestion based on the determined type into similar systems. Further, as noted by Miles “to provide crowd sourced data related to vehicle performance, reliability, and/or safety.” (Miles, ¶ 0019).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep Tripathi (US 6,836,708 B2), Yi et al., (US 2011/0260884 A1) hereinafter “Yi” and Rybak et al., (US 2014/0040434 A1), hereinafter “Rybak” as applied to claim 4, further in view of Kator et al., (US 9,053,589 B1) hereinafter “Kator”.

wherein the at least one control module comprises an inertial measurement unit in the vehicle (¶ 0039-0040: the vehicle crash and/or collision detection sensor interface 52 is/are operatively connected to the vehicle bus 34. The crash sensors 54 provide information to the telematics unit 14 via the crash and/or collision detection sensor interface 52 regarding the severity of a vehicle collision, such as the angle of impact and the amount of force sustained. Other vehicle sensors 64, connected to various sensor interface modules 66 are operatively connected to the vehicle bus 34. Example vehicle sensors 64 include, but are not limited to, gyroscopes, accelerometers, magnetometers, emission detection and/or control sensors, environmental detection sensors, and/or the like.”);
Both Tripathi and Yi teach vehicle management. Tripathi teaches in the Abstract “detecting abnormal behaviour in a vehicle (8) with an engine having engine control module includes providing a database (20), and a vehicle analyzer (12) having a communication device (16) and an interface (14) that links the communication device (16) to a vehicle (8).” Yi teaches in the Abstract: “[t]he method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Yi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yi to the teaching of Tripathi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 
Tripathi in view of Yi and Rybak as explained above teaches the new repair event. Tripathi in view of Yi and Rybak is silent with regard to the following limitations. However Kator in an analogous art of vehicle management for the purpose of providing a collision event as shown does:
and wherein the new repair event comprises a collision event (col. 6, lines 13-15: “The vehicle's accident history may also be used to predict the likelihood of an additional future accident or accidents and the severity thereof.” And col. 10, lines 57-60: “The score monitor module 252 also enables the generation of alerts of vehicle history events to users, such as for example accidents, mileages crossing predetermined thresholds, and the like.”);
Both Tripathi and Kator teach vehicle management. Tripathi teaches in col. 4, lines 26-27: “the vehicle analyzer can be used to assess the health of a vehicle before it is purchased.” Kator teaches in the Abstract “vehicle attributes are processed into a score for the vehicle, such as representing the likely life remaining, and changes in a score trigger alerts to the user.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teaching of Tripathi in view and Rybak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the new repair event comprises a collision event into similar systems. Further, as noted by Kator “a system is provided that allows a user to track a vehicle's score 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623